PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


RONNIE STEVE DOOLEY,                 
              Plaintiff-Appellant,
              v.
HARTFORD ACCIDENT AND INDEMNITY
COMPANY,                                  No. 12-1882
             Defendant-Appellee,
             and
WILMER DAVID PHILLIPS, JR.,
                       Defendant.
                                     
       Appeal from the United States District Court
     for the Western District of Virginia, at Roanoke.
             Samuel G. Wilson, District Judge.
               (7:11-cv-00149-SGW-PMS)

                 Argued: March 22, 2013

                  Decided: May 16, 2013

Before KING, GREGORY, and KEENAN, Circuit Judges.



Affirmed by published opinion. Judge Keenan wrote the opin-
ion, in which Judge King and Judge Gregory joined.
2      DOOLEY v. HARTFORD ACCIDENT AND INDEMNITY CO.
                         COUNSEL

ARGUED: John Janney Rasmussen, INSURANCE RECOV-
ERY LAW GROUP, PLC, Richmond, Virginia, for Appel-
lant. John Becker Mumford, Jr., HANCOCK DANIEL
JOHNSON & NAGLE, PC, Glen Allen, Virginia, for Appel-
lee. ON BRIEF: Jeffrey H. Krasnow, THE KRASNOW
LAW FIRM, Roanoke, Virginia, for Appellant. Kathryn E.
Kasper, HANCOCK DANIEL JOHNSON & NAGLE, PC,
Glen Allen, Virginia, for Appellee.


                         OPINION

BARBARA MILANO KEENAN, Circuit Judge:

   In this appeal, we consider an issue of automobile insur-
ance coverage in a policy issued by Hartford Accident &
Indemnity Co. (Hartford). We review whether the district
court erred in holding that the Hartford policy prohibited Ron-
nie S. Dooley, the insured party, from "stacking," or combin-
ing, the uninsured/underinsured motorist coverage (UM/UIM
coverage) for each insured vehicle, when the policy failed to
specify any particular amount of UM/UIM coverage afforded.

   On appeal, Dooley contends that this omission from the
policy’s terms renders ambiguous the policy language prohib-
iting stacking and that, therefore, the policy should be con-
strued against Hartford to allow the stacking of UM/UIM
coverage. Upon our review, we conclude that because Vir-
ginia Code § 38.2-2206(A) mandates that UM/UIM coverage
"shall equal" the general liability coverage, this provision by
operation of law provided Dooley an equal amount of
UM/UIM coverage under the Hartford policy. Accordingly,
we hold that the anti-stacking provision in Dooley’s policy
unambiguously prevents the stacking of UM/UIM coverage,
and we affirm the district court’s award of summary judgment
in favor of Hartford.
         DOOLEY v. HARTFORD ACCIDENT AND INDEMNITY CO.                       3
                                      I.

   Dooley first obtained an automobile insurance policy from
Hartford in 2003 and paid two separate premiums for cover-
age of two vehicles.1 Included in the "Declarations" section of
the policy, under a heading entitled "Coverages and Limits of
Liability," were subsections listing separate entries for "Lia-
bility" and "Uninsured Motorists." These entries provided pol-
icy limits of $100,000 per person for each covered vehicle, for
both liability and UM/UIM coverage.2 In 2004, Dooley added
a third vehicle to the policy, and continued to pay separate
premiums for each vehicle for liability and UM/UIM cover-
age. Dooley renewed the policy annually for three additional
years without requesting any changes to his coverage.

   Dooley later renewed his policy in November 2008 (the
policy or the 2008 policy). The 2008 policy was in effect
when Dooley was injured in an automobile accident while
driving a vehicle insured under the policy. The accident
occurred when a vehicle driven by Wilmer Phillips struck
Dooley’s vehicle. As a result of the accident, Dooley sus-
tained serious bodily injury, causing him to incur medical and
related expenses that exceeded the liability coverage provided
under Phillips’ automobile insurance policy. Therefore, Doo-
ley contended that Phillips was an underinsured motorist,
within the meaning of Virginia Code § 38.2-2206(B),3 and
  1
     Dooley’s wife, Phyllis Dooley, also was an insured party under the pol-
icy.
   2
     The limits of liability at issue in this case are those relating to bodily
injury coverage for each person. The policy also provided bodily injury
coverage of $300,000 for each accident and limits of liability for property
damages, but those classes of coverage are not at issue in this appeal.
   3
     In Virginia, "[a] motor vehicle is ‘underinsured’ when, and to the
extent that, the total amount of bodily injury and property damage cover-
age applicable to the operation or use of the motor vehicle and available
for payment for such bodily injury or property damage . . . is less than the
total amount of uninsured motorist coverage afforded any person injured
as a result of the operation or use of the vehicle." Va. Code § 38.2-
2206(B).
4       DOOLEY v. HARTFORD ACCIDENT AND INDEMNITY CO.
sought payment from Hartford based on the UM/UIM cover-
age provided in the 2008 policy (the UM/UIM endorsement).

   In contrast to the declarations sections of the earlier poli-
cies issued by Hartford, which showed UM/UIM coverage of
$100,000 per person for each covered vehicle, the declara-
tions section of the 2008 policy did not contain any reference
to an amount of UM/UIM coverage. However, that declara-
tions section provided general liability coverage of $100,000
per person for each covered vehicle.

   The UM/UIM endorsement contained in the 2008 policy
stated that "[Hartford] will pay, in accordance with Va. Code
Ann. Section 38.2-2206, damages which an insured . . . is
legally entitled to recover from the owner or operator of an
uninsured motor vehicle or an underinsured motor vehicle."
(Emphasis added). Several paragraphs later, under the head-
ing "Limit of Liability," the UM/UIM endorsement addressed
the maximum UM/UIM coverage available (the anti-stacking
provision). The anti-stacking provision stated, in relevant part,
that "[t]he limit of [ ] Liability shown in the Declarations for
each person for [UM/UIM] Coverage is [Hartford’s] maxi-
mum limit of liability for all damages . . . arising out of bodily
injury sustained by any one person in any one accident," "re-
gardless of the number of" insured parties, claims made, vehi-
cles, or premiums "shown in the Declarations." (Emphasis
added). Thus, the UM/UIM endorsement did not state the
amount of UM/UIM coverage available but simply referred
the reader to the "[d]eclarations" section of the policy, which
likewise did not contain any specified amount of such cover-
age.

   Despite this complete omission from the declarations sec-
tion of any stated UM/UIM coverage limits, Hartford agreed
that it remained obligated under Virginia Code § 38.2-2206(A)4
    4
  Under Virginia Code § 38.2-2206(A), an insurer may not issue an auto-
mobile insurance policy on a vehicle in the Commonwealth unless the pol-
        DOOLEY v. HARTFORD ACCIDENT AND INDEMNITY CO.                    5
to provide UM/UIM coverage "equal" to the policy’s general
liability limits. However, based on the anti-stacking clause,
Hartford maintained that the policy limit for UM/UIM cover-
age for each person was $100,000.5 The parties’ disagree-
ment, therefore, ultimately was reduced to the question
whether the anti-stacking clause prevented Dooley from
stacking the UM/UIM coverage of $100,000 per person pro-
vided in the policy for each of the three insured vehicles.

   To resolve this dispute, Dooley filed a complaint in a Vir-
ginia state court seeking a declaratory judgment. In his com-
plaint, Dooley claimed coverage under the UM/UIM
endorsement on the basis that Phillips, whose insurer paid
Dooley $100,000, was an underinsured motorist. Dooley
asked the state court to declare that he was entitled to stack
the UM/UIM coverage provided under the 2008 policy,
because the omission on the declarations page of any stated
amount of UM/UIM coverage rendered the anti-stacking pro-
vision ambiguous and unenforceable. Based on this asserted
ambiguity, Dooley alleged that he was entitled under Virginia
law to UM/UIM coverage of $100,000 for each of the three
covered vehicles, for a total amount of up to $300,000.

   Hartford removed the action to federal district court assert-
ing diversity jurisdiction under 28 U.S.C. § 1332(a). Hartford
filed a counterclaim seeking a declaration that the express lan-
guage in the anti-stacking provision limited Dooley’s

icy provides UM/UIM coverage. Unless the insured party explicitly
requests lower UM/UIM coverage, which Dooley has not done in this
case, the statute provides that the UM/UIM coverage limits "shall equal"
the "limits of the liability insurance provided by the policy." Va. Code
§ 38.2-2206(A).
   5
     Dooley initially alleged in state court that the omitted UM/UIM cover-
age limits entitled him to "unlimited" UM/UIM coverage. However, Doo-
ley abandoned that argument on appeal and conceded that Virginia Code
§ 38.2-2206(A) is applicable. Accordingly, on appeal, the parties agree
that the applicable UM/UIM coverage limits are $100,000 per person for
each insured vehicle.
6       DOOLEY v. HARTFORD ACCIDENT AND INDEMNITY CO.
UM/UIM coverage to a maximum of $100,000 and that,
therefore, Phillips was not an underinsured motorist.6

  After discovery, the parties filed cross-motions for sum-
mary judgment. The district court awarded judgment in favor
of Hartford. Dooley v. Hartford Accident & Indem. Co., 892
F. Supp. 2d 762 (W.D. Va. 2012). Dooley timely filed this
appeal.

                                   II.

                                   A.

  We review a district court’s award of summary judgment
de novo. Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011)
(en banc). Summary judgment is appropriate when the record
does not disclose a genuine issue of material fact, and the
moving party is entitled to judgment as a matter of law.
Couch v. Jabe, 679 F.3d 197, 200 (4th Cir. 2012); Fed. R.
Civ. P. 56(a).

                                   B.

   Dooley argues that the district court erred in determining
that he was not entitled to stack the UM/UIM coverage pro-
vided under the 2008 policy for the three insured vehicles.
According to Dooley, because the anti-stacking provision
refers to the limits of liability "shown in the [d]eclarations for
each person for [UM/UIM] Coverage" and the declarations
page omitted any such limits, the anti-stacking provision is
ambiguous. Dooley maintains that application of Virginia
Code § 38.2-2206(A) does not resolve this ambiguity, because
    6
   Hartford advanced an alternative theory in the district court, namely,
that Hartford was entitled to reformation of the contract because the
UM/UIM coverage limits had been erroneously omitted from the policy.
However, the district court did not base its ruling on this theory, and we
need not address it in this appeal.
       DOOLEY v. HARTFORD ACCIDENT AND INDEMNITY CO.          7
that statute merely establishes the amount of required
UM/UIM coverage and does not operate to insert an actual
amount of UM/UIM coverage on the declarations page. Rely-
ing on Virginia Farm Bureau Mutual Insurance Co. v. Wil-
liams, 677 S.E.2d 299 (Va. 2009), Dooley contends that the
ambiguity in the anti-stacking provision should be resolved
against Hartford, and that Dooley is entitled to stack the
UM/UIM coverage provided for the different vehicles in the
2008 policy. We disagree with Dooley’s arguments.

   In resolving this issue, we consider established principles
of Virginia law regarding the interpretation of insurance poli-
cies. When interpreting such agreements, we determine the
parties’ intent from the policy language employed. Williams,
677 S.E.2d at 302; Seals v. Erie Ins. Exch., 674 S.E.2d 860,
862 (Va. 2009) (citation omitted). We construe the various
provisions of an insurance policy together and, if possible,
harmonize any internal conflicts to effectuate the parties’
intent. Williams, 677 S.E.2d at 302; Seals, 674 S.E.2d at 862
(citation omitted).

   When a disputed policy term is unambiguous, we apply its
plain meaning as written. Williams, 677 S.E.2d at 302; Va.
Farm Bureau Mut. Ins. Co. v. Gile, 524 S.E.2d 642, 645 (Va.
2000). In contrast, if a disputed policy term is ambiguous,
such that it is capable of more than one meaning, we construe
the policy language in favor of coverage and against the
insurer. Williams, 677 S.E.2d at 302; Seals, 674 S.E.2d at 862
(citation omitted). This construction rightfully places the bur-
den on the insurer, the customary drafter of an insurance pol-
icy, to articulate clearly both the coverage afforded and any
exclusions from that coverage. See Williams, 677 S.E.2d at
302.

   In addition to these basic principles, we are guided by deci-
sions from the Supreme Court of Virginia addressing an
insured party’s ability to stack UM/UIM coverage. In 1972,
the Supreme Court of Virginia established the rule in Virginia
8      DOOLEY v. HARTFORD ACCIDENT AND INDEMNITY CO.
that "stacking of [UM/UIM] coverage will be permitted
unless clear and unambiguous language exists on the face of
the policy to prevent such multiple coverage." Goodville Mut.
Cas. Co. v. Borror, 275 S.E.2d 625, 627 (Va. 1981) (interpret-
ing Cunningham v. Ins. Co. of N. Am., 189 S.E.2d 832 (Va.
1972) and Lipscombe v. Sec. Ins. Co., 189 S.E.2d 320 (Va.
1972)).

   In adopting this rule, the Virginia court found persuasive
the rationale articulated in Sturdy v. Allied Mutual Insurance
Co., 457 P.2d 34 (Kan. 1969). In that case, the Supreme Court
of Kansas stated that, in accord with "general principles of
indemnity," the amount of coverage afforded should be pro-
portionate to the amount of premiums paid by the insured.
Cunningham, 189 S.E.2d at 836-37 (discussing Sturdy); see
also Lipscombe, 213 S.E.2d at 322 (same). Because UM/UIM
coverage protects named insured individuals who have paid
consideration for such coverage, the Supreme Court of Vir-
ginia determined that an insured party presumptively is enti-
tled to the combined total of UM/UIM coverage applicable to
each vehicle for which he has paid a premium, absent clear
language in the policy prohibiting multiple coverage. See Lip-
scombe, 213 S.E.2d at 322-23.

   The policy considered by the Supreme Court of Virginia in
Lipscombe covered two vehicles for which the insured party
paid separate premiums, and specified in the declarations
UM/UIM coverage in the amount of $20,000 for each person
for each covered vehicle. Id. at 321. The policy’s UM/UIM
endorsement provided that the "limit of liability . . . stated in
the declarations as applicable to ‘each person’ [$20,000] is the
limit of the company’s liability for all damages . . . sustained
by one person as the result of any one accident." Id. at 322
(alterations in original). The court determined that this lan-
guage was ambiguous, because it did not inform the insured
party whether he was entitled to UM/UIM coverage under
only one or both of the two insured vehicles for which sepa-
rate premiums were paid. Id. at 323.
       DOOLEY v. HARTFORD ACCIDENT AND INDEMNITY CO.             9
   Several years after Lipscombe, the Supreme Court of Vir-
ginia decided Goodville. The policy at issue in that case cov-
ered two vehicles under separate premiums and provided
limits of liability for UM/UIM coverage of $25,000 for each
person for each covered vehicle. Goodville, 275 S.E.2d at
626, 628. The policy also stated in the UM/UIM endorsement,
under the heading, "Limits of Liability":

    Regardless of the number of . . . motor vehicles to
    which this insurance applies, (a) the limit of liability
    for bodily injury stated in the schedule as applicable
    to "each person" is the limit of the company’s liabil-
    ity for all damages because of bodily injury sus-
    tained by one person as the result of any one
    accident. . . .

Id. at 627 (emphasis added). The court in Goodville held that
this language unambiguously prohibited the stacking of
UM/UIM coverage for each vehicle based on the introductory
phrase, "[r]egardless of the number of . . . motor vehicles to
which this insurance applies." Id. at 628.

   The Supreme Court of Virginia recently revisited this issue
in Williams, on which Dooley relies. The policy in Williams
covered three vehicles, for which the insured party paid sepa-
rate premiums, and in the UM/UIM endorsement stated that
"the limit of liability . . . stated as applicable to ‘each person’
is the limit of the company’s liability." Williams, 677 S.E.2d
at 300-01. Like the policy in Goodville, this limiting provision
included the phrase, "[r]egardless of the number of . . . motor
vehicles to which this insurance applies." Id. at 300.

   The court found that although, read in isolation, this phrase
unambiguously prohibited stacking, the phrase was rendered
ambiguous when read in the context of the entire policy. Id.
at 303. The court first noted that the anti-stacking language
directed the reader to the limits of liability stated for "each
person." Id. However, the court further observed that the pre-
10     DOOLEY v. HARTFORD ACCIDENT AND INDEMNITY CO.
mium paid for one of the vehicles provided UM/UIM cover-
age of $250,000 for each person, while the premiums paid for
the two other vehicles both provided UM/UIM coverage of
$300,000 for each person. Id.

   The court determined that this disparity in the amounts of
coverage for "each person" on the different vehicles, when
considered together with the "anti-stacking language" in the
UM/UIM endorsement, created an ambiguity because the pol-
icy could be read in more than one manner regarding the
extent of total UM/UIM coverage. Id. Thus, the court con-
strued this ambiguity against the insurer and permitted the
insured party to stack UM/UIM coverage. Id.

   In the present case, the anti-stacking provision establishes
the liability for UM/UIM coverage as the amount "shown in
the [d]eclarations for each person for [UM/UIM] Coverage."
Like the provisions in both Goodville and Williams, the anti-
stacking provision before us unambiguously states that these
limits for "each person" are the maximum UM/UIM coverage
afforded "regardless of" the number of vehicles covered by
the policy or premiums paid.

   Dooley argues, nevertheless, that when the anti-stacking
provision is read in context, an ambiguity results because
there are no limits "shown in the [d]eclarations for each per-
son for [UM/UIM] Coverage." We disagree.

  Unlike the policy in Williams that provided inconsistent
amounts of UM/UIM coverage for the different vehicles, the
present policy fails to provide any stated limits for UM/UIM
coverage. In fact, the declarations page of the 2008 policy
does not contain any reference to UM/UIM coverage
amounts, in contrast to previous versions of the policy.

  In isolation, this complete omission of any amount of
UM/UIM coverage would indicate that the policy does not
provide any UM/UIM coverage. However, as explicitly stated
       DOOLEY v. HARTFORD ACCIDENT AND INDEMNITY CO.          11
in the UM/UIM endorsement, Hartford is bound to provide
UM/UIM coverage in accordance with Virginia Code § 38.2-
2206. That statute not only requires that insurers providing
automobile liability insurance on vehicles in Virginia afford
UM/UIM coverage, with limited exceptions not relevant here,
but also states that UM/UIM coverage "shall equal" the gen-
eral "limits of the liability insurance provided by the policy."
Va. Code § 38.2-2206(A). Therefore, the fact that the amount
of UM/UIM coverage is not separately "shown in the Declara-
tions" section of the 2008 policy is not determinative. The
general liability limits for each person are "shown in the Dec-
larations," and these limits, by operation of Section 38.2-
2206(A), afford Dooley the same amount of both liability and
UM/UIM coverage.

   These UM/UIM coverage limits, when considered along
with the anti-stacking provision, mandate the conclusion that
UM/UIM coverage for each of the three insured vehicles can-
not be stacked. This conclusion is the only reasonable inter-
pretation of the policy that gives effect to each of the relevant
provisions. See Williams, 677 S.E.2d at 302 (courts must con-
strue insurance policies in their entirety and harmonize all
provisions when reasonably possible). We therefore conclude
that when read in its entirety, the policy unambiguously pro-
hibits the stacking of UM/UIM coverage for each covered
vehicle. See Goodville, 275 S.E.2d at 628.

                              III.

   For these reasons, we hold that the district court did not err
in concluding that the 2008 policy prohibited Dooley from
stacking the UM/UIM coverage for each insured vehicle.
Accordingly, we affirm the district court’s judgment holding
that Dooley is not entitled to recover from Hartford under the
policy’s UM/UIM coverage.

                                                    AFFIRMED